DETAILED ACTION
Status of Claims
1.	This is the final office action in response to the applicant’s arguments/remarks made in an amendment filed on 08/16/2021.
2.	Claims 1, 9, and 17 have been amended.
3.	Claims 1-20 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The applicant's submission filed on 02/05/2021 has been entered.
 
Notice of Pre-AIA  or AIA  Status
5.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
6.	The information disclosure statement (IDS), submitted on 08/15/2021, is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments/Remarks
7.	35 U.S.C. § 112:
Regarding the 112(b) rejection on claims 1 and 17 for the limitation, “generate, using a blockchain name system (BNS), a name, having a standardized format addressable by a universal resource indicator (URI) scheme,” is withdrawn. However, examiner would like to note that Claim 1 is an apparatus claims with only two positively recited structural elements (i.e. processor and memory). Blockchain naming system (BNS) is not positively recited as structural element of the system claimed in claim 1 and hence does not given patentable weight. 
Regarding the 112(b) rejection on claims 1, 9, and 17 for reason of vagueness in whether a transaction proposal is the same transaction proposal recited, the amended claims 1, 9, and 17 have overcome the 112(b) rejection. The 112(b) rejection on claims 1, 9, and 17 regarding this issue has been withdrawn.
Claims 1, 9, and 17 recite “wherein the name for each of transaction input variables and for all of the resources enables execution of the transaction proposal by an endorsing node without a generation of read/write set (RW-set).” 
 
8.	35 U.S.C. § 101:
Regarding the 35 U.S.C. § 101, the claims recite naming transaction input variables/resources for a transaction proposal based on the rules. What the 
The specification discloses that a blockchain name system (BNS) provides an unambiguous naming of all data relevant to the blockchain system, and concludes that the unambiguous naming allows architects and software engineers to model real-world relationships, allows blockchain information to be analyzed and optimized, or any combination thereof. A Uniform Resource Indicator (URI), an established technical concept/feature, can provide an unambiguous naming of all data relevant to any systems. The specification further discloses functional transactions (FTs) that enable execution of the transaction proposal by an endorsing node without a generation of read/write set (RW-set) by representing a transaction as a function to generate a function closure instead of an RW-set (see paragraph [0043] and paragraphs [0051]-[0053]). Naming input variables and resources alone does not improve the functioning of a computer, or to any other technology or technical field. Additionally, to enable endorsing node execution of the transaction proposal without generation of RW-set is not positively recited in the claims.


9.	35 U.S.C. § 103:
Haimes, the primary reference, discloses receiving transaction input variables comprising ledger state information and user state for a transaction proposal, generating the transaction proposal, and sending the transaction proposal to a plurality of endorsing nodes.
Solow discloses generating Bitcoin URI scheme for a transaction proposal with different input variables. A URI scheme uses a sequence of characters with generic syntax to identify/name particular resources based on its specific requirement. Ury discloses that each resource on a system can be collectively named or specified by URIs. Ury further discloses that the resources could be any logical entity, including people, digitally encoded documents, organizations, services, routines, and other such entities that can be described and characterized by digitally encoded information. One of ordinary skill in the art knows that URIs are the unique names for resources and URIs, as unique identifiers, can be used to specify resources on server computers. The ledger state addressing and the user state addressing are the resources of a blockchain system. 

Lu, the forth reference, discloses generating a blockchain transaction proposal with a URL (i.e., a URI scheme udag://) to identify/name of the inputs and resources of blockchains, wherein the name for each of the transaction input variables and for all of the resources enables execution of the transaction proposal by an endorsing node without a generation of a read/write set (RW-set). According to the specification, the blockchain naming system (BNS) provides the unambiguous naming of the data relevant to the blockchain system, which is a feature to claim for enabling the endorsing node to execute a transaction proposal without generation of an RW-set. Lu discloses a blockchain transaction proposal in the form of URL, which can provide the unambiguous naming of the data relevant to the blockchain system. Therefore, the transaction proposal of Lu includes the feature which can enable the endorsing node to execute a transaction proposal without generation of an RW-set as well.
In response to the applicant’s argument that the Office’s conclusion of obviousness is based on improper hindsight, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon 
In this case, Haimes et al., Solow, and Lu are in the similar field of processing a blockchain transaction proposal. Ury et al. discloses URIs being unique name for resources and using URIs to name/identify all of the resources in systems. Because URIs are the unique name for resources and URIs can name/identify the resources in any systems, one of ordinary skill in the art would be motivated to modify Haimes et al., to incorporate with the teachings of Solow and Ury et al., to integrate a universal resource indicator (URI) as a standard mechanism to name input variables as well as all blockchain resources including ledger state addressing and user state addressing, so that all resources/data relevant to a blockchain system can be named unambiguously. The unambiguous naming of all resoureces/data allows architects and software engineers to model real-world relationships, allows blockchain information to be analyzed and optimized. Lu further discloses generating a blockchain transaction proposal with a URL (i.e., a URI scheme udag://) to identify/name of the inputs and resources of blockchains. It would be obvious to one of ordinary skill in the art at the time of the invention to include names for input variables and resources in a transaction proposal in a form of URL, which can name/identify all input variables and resources unambiguously and also can include an operation 
The applicant contends that the examiner has failed to consider all claim features. The examiners respectfully disagrees. The examiner has considered all claimed features and identified that the limitation of “wherein the name for each of the transaction input variables and for all of the resources enables execution of the transaction proposal by an endorsing node without a generation of a read/write set (RW-set)” recites the intended use of the name for each of the transaction input variables and for all of the resources. 
The applicant further contends that the examiner’s allegation that this feature is intended use under MPEP § 2111.04 is incorrect. The examiner respectfully disagrees. Claims 1, 9, and 17 recite “wherein the name for each of the transaction input variables and for all of the resources enables execution of the transaction proposal by an endorsing node without a generation of a read/write set (RW-set).” This recites the intended use of the name for each of the transaction input variables and for all of the resources. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes a feature or step optional but does not require that feature or step to be 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


11.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.
	Claims 1, 9, and 20 recite “wherein the name for each of the transaction input variables and for all of the resources enables execution of the transaction proposal by an endorsing node without a generation of a read/write set (RW-set).” What is unclear is the execution manner without a generation of a read/write set, and the concept of a 
	The dependent claims 2-8, 10-16, and 18-20 are rejected because they depend on the rejected independent claims.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



In the instant case, claims 1-8 are directed to a system comprising a processor and a memory, claims 9-16 are directed to a method, and claims 17-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite naming transaction input variables/resources for a transaction proposal based on the rules. Specifically, the claims recite “receive/receiving transaction input variables for a transaction proposal, generate/generating, a name, having a standardized format addressable, for each of the transaction input variables … comprising ledger state addressing, and user state addressing; generate/generating the transaction proposal including the name for each of the transaction input variables and for all of the resources, wherein the name for each of the transaction input variables and for all of the resources enables execution of transaction proposal … without a generation of a read/write set (RW_set); and send/sending the transaction proposal,” which is grouped within the “certain methods of organizing human activity” grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 [January 7, 2019]) because the claims involve a series of steps for naming transaction input variables/resources for a transaction proposal based on the rules, generating the transaction proposal, and sending the transaction proposal. Accordingly, the claims recite an abstract idea (see pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme 
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 [January 7, 2019]), the additional elements of the claims, such as the use of a processor, a memory, a blockchain naming system (BNS), a universal resource indicator, and endorsing nodes, merely use a computer as a tool to perform an abstract idea. Specifically, the processor, the memory, the blockchain naming system (BNS), the universal resource indicator, and the endorsing nodes perform the steps or functions of receiving transaction input variables, generating a name for each of variables/resources, generating the transaction proposal, and sending the transaction proposal. The use of a processor/computer as a tool to implement the abstract idea does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)); the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo); the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)); the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); and the claims do not apply or use the abstract idea in some other meaningful ways beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (see 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 [January 7, 2019]), the additional elements of using a processor, a memory, a blockchain naming system (BNS), a universal resource indicator, and endorsing nodes to perform the steps amount to nothing more than using a computer or processor to automate and/or implement the abstract idea of constructing/processing a transaction proposal. As discussed above, taking the claim elements separately, the processor, the memory, the blockchain naming system (BNS), the universal resource indicator, and the endorsing nodes perform the steps or functions of receiving transaction input variables, generating name for each of variables/resources, generating the transaction proposal, and sending the transaction proposal. These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recites the concept of naming transaction input variables for a transaction proposal based on the rules. Therefore, the use of these additional elements does nothing more than employing the computer as a tool to automate and/or implement the abstract idea. The use of a computer or 
           Dependent claims 2-8, 10-16, and 18-20 further describe the abstract idea of naming transaction input variables/resources for a transaction proposal based on the rules. Claims 2 and 10 recite the characteristics of the blockchain resources. Claims 3, 11, and 18 disclose the elements that the BNS identifies. Claims 4,12, and 19 disclose that the BNS comprises a world state which provides a mechanism to name blockchain states. Claims 5-6  and 13-14 disclose the characteristics of the world state. Claims 7 and 15 disclose generating a URI to identify a path in a hierarchical order for a input variable or resource. Claims 8, 16, and 20 disclose that the BNS names external information, such as user inputs and system inputs. The dependent claims do not include additional elements that integrate the abstract idea into a practical application or that provide significantly more than the abstract idea. Therefore, the dependent claims are also not patent eligible.


Claim Rejections - 35 USC § 103
14.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2, 7-10, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al. (US 20190347658 A1) in view of Solow (US 20190058910 A1), and further in view of Ury et al. (US 20150248525 A1) and Lu (US 20200034395 A1).
Claims 1, 9, and17:
Haimes et al. discloses the following:
a.	at least one processor to execute an application. (See paragraphs [0036]-[0037]; paragraph [0050]; Fig. 6; and paragraphs [0176]-[0181].)
b.	memory storing computer program instructions that when executed by the processor cause the processor to execute the application to. (See paragraphs [0036]-[0037]; Fig. 6; and paragraphs [0176]-[0181].)
c.	receive transaction input variables for a transaction proposal. (See paragraphs [0041]-[0042] and paragraphs [0075]-[0078], “[i]n one or more embodiments, a client 102 proposes a contract transaction that invokes a method defined by a smart contract [Operation 202]. The client 102 sends a message that includes [a] an identifier of the method and [b] parameters for the method. The parameters for the method includes information associated with the contract transaction.” These citations indicate that the client has received input variables, such as identifier and parameters, and included them in a message.)
d.	the transaction proposal comprises input variables, ledger state addressing, and user state addressing; and generate a transaction proposal including the transaction input variables and other inforamtion. (See paragraphs [0041]-[0042]; Fig. 2; and paragraphs [0075]-[0078], “[i]n one or more 
e.	send the transaction proposal to a plurality of endorsing nodes for execution. (See paragraphs [0076]-[0078], “[i]n one or more embodiments, a client 102 proposes a contract transaction that invokes a method defined by a 
Haimes et al. does not explicitly disclose the following:
generating, using a blockchain naming system (BNS), a name, having a standardized format addressable by a universal resource indicator (URI) scheme, for each of the transaction input variables and for all resources of a blockchain, the NBS comprising ledger state addressing and user state addressing;
the transaction proposal including the name for each of the transaction input variables and for all of the resources, wherein the name for each of the transaction input variables and for all of the resources enables execution of the transaction proposal by an endorsing node without a generation of a read/write set (RW-set).
However, Solow discloses a Bitcoin URI for a blockchain transaction proposal and generating a transaction proposal including the name for each of the transaction input variables and other information. (See paragraphs [0031]-[0032], “[i]f, per step 330, payment is necessary, secure DRM client application 150 may generate [step 340] a Bitcoin uniform resource identifier [URI] that includes the price [i.e., requested transaction amount], publisher Bitcoin wallet ID, and a secure transaction ID.” This citation indicates that a bitcoin URI includes a scheme, input variables’ names and values, which are consistent with a URI standardized format.)

Ury et al. discloses generating, using a naming system, a name, having a standardized format addressable by a universal resource indicator (URI) scheme, for each of resources of a system. (See Fig. 7 and paragraphs [0054]-[0055], “the entire collection of servers that together provide a service are addressed by a domain name included in a uniform resource identifier [‘URI’]), as further discussed below. A RESTful API is based on a small set of verbs, or operations, provided by the HTTP protocol and on resources, each uniquely identified by a corresponding URI. Resources are logical entities, information about which is stored on one or more servers that together comprise a domain. URIs are the unique names for resources. A resource about which information is stored on a server that is connected to the Internet has a unique URI that allows that information to be accessed by any client computer also connected to the Internet with proper authorization and privileges. URIs are thus globally unique identifiers, and can be used to specify resources on server computers throughout the world. A resource may be any logical entity, including people, digitally encoded documents, organizations, services, routines, and other such entities that can be 
One of ordinary skill in the art knows that URIs are the unique names for resources. The ledger state addressing and the user state addressing are the resources of a blockchain. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haimes et al. and Solow by the Ury et al. disclosure. Because of the uniqueness of names for resources in a URI, one of ordinary skill in the art would have been motivated to integrate a universal resource indicator (URI) as a standard mechanism to name input variables as well as all blockchain resources including ledger state addressing and user state addressing, so that all resources/data relevant to a blockchain system can be named unambiguously. The unambiguous naming of all resoureces/data allows architects and software engineers to model real-world relationships, and allows blockchain information to be analyzed and optimized.
The combination of Haimes et al., Solow, and Ury. et al. discloses the claimed invention but does not explicitly disclose the transaction proposal including the name for all of the resources, wherein the name for each of the 
Lu discloses the transaction proposal including the name for all of the resources by a URI (i.e., a URL, which is one type of URI), wherein the name for each of the transaction input variables and for all of the resources enables execution of the transaction proposal by an endorsing node. (See Fig. 1; paragraphs [0029]-[0032], “[i]n a shown implementation, the URL is in a data format of a multi-layer structure, and includes: a URL protocol name field, used to record name information of a protocol followed by the URL; a data node domain field, used to record information about an area where a start data node that accesses the target data is located, where the area information includes identification information of a target blockchain where the start data node is located; a data node identifier field, used to record identification information of the start data node; and a data node path field, used to record information about an access path for traversing and searching for the target data starting from the start data node”; paragraphs [0046]-[0052]; and paragraphs [0057]-[0062]. These citations indicate that the transaction proposal shows in the form of URL, one type of URI, which includes names of input variables as well as the resources of blockchains.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haimes et al., Solow, and Ury. et al, to incorporate with the teachings of Lu, 
Claims 1, 9, and 17 recite “the BNS comprising ledger state addressing and user state addressing.” This describes characteristics of the BNS. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).
Claims 1, 9, and 17 recite “wherein the name for each of the transaction input variables and for all of the resources enables execution of the transaction 

Claims 2 and 10:
Haimes et al. in view of Solow, Ury et al., and Lu discloses the limitation shown above.
Solow discloses a Bitcoin URI. (See paragraphs [0031]-[0032].)
Ury et al. further discloses wherein the resources comprise programing resources and operational resources. (See paragraph [0054].)
Lu further discloses blockchain resources comprising query resources. (See paragraphs [0049]-[0050].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haimes et al., to incorporate with the teachings of Solow, Ury et al., and Lu, and to integrate a universal resource indicator (URI) as a standard mechanism to identify different types of resources, so that all resources/data relevant to a blockchain system 
Claims 2 and 10 recite “wherein the blockchain resources comprise: programing resources, operational resources, and query resources.” This describes characteristics of the blockchain resources. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); MPEP § 2111.05; Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983)).

Claims 7 and 15:
Haimes et al. in view of Solow, Ury et al., and Lu discloses the limitation shown above.
a transaction proposal on a blockchain. (See paragraphs [0075]-[0078].)
Solow discloses a Bitcoin URI for a transaction. (See paragraphs [0031]-[0032].)
Ury et al. disclose the naming system identifying paths for one or more resources in a hierarchical order. (See paragraphs [0054]-[0055].)
Lu discloses generating a URI identifying blockchain resources. (See paragraphs [0049]-[0050].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haimes et al., to incorporate with the teachings of Solow, Ury et al. and Lu, and to integrate a universal resource indicator (URI) as a standard naming mechanism to use hierarchical paths to identify the blockchain resources, so that all resources/data relevant to a blockchain system can be named unambiguously. The unambiguous naming of all resoureces/data allows architects and software engineers to model real-world relationships, and allows blockchain information to be analyzed and optimized.

Claims 8, 16, and 20:
Haimes et al. in view of Solow, Ury et al., and Lu discloses the limitation shown above.
the external information comprising user inputs to the transaction proposal and system inputs to the transaction proposal. (See paragraphs [0041]-[0042] and paragraphs [0075]-[0078].)
Solow discloses a Bitcoin URI for a transaction with external inputs. (See paragraphs [0031]-[0032].)
Ury et al. disclose the naming system naming one or more resources. (See paragraphs [0054]-[0055].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haimes et al., to incorporate with the teachings of Solow and Ury et al., and to integrate a universal resource indicator (URI) as a standard naming mechanism to name external inputs for a transaction, so that all resources/data relevant to a blockchain system can be named unambiguously. The unambiguous naming of all resoureces/data allows architects and software engineers to model real-world relationships, and allows blockchain information to be analyzed and optimized.
Claims 8, 16, and 20 recite “the external information comprising user inputs to the transaction proposal and system inputs to the transaction proposal.” This describes characteristics of the external information. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the .

16.	Claims 3, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al. (US 20190347658 A1) in view of Solow (US 20190058910 A1), and further in view of Ury et al. (US 20150248525 A1), Lu (US 20200034395 A1), and Thaler et al. (“Guidelines and Registration Procedures for URI Schemes”).
Claims 3, 11, and 18:
Haimes et al. in view of Solow, Ury et al., and Lu discloses the limitation shown above.
Solow discloses a Bitcoin URI scheme. (See paragraphs [0031]-[0032].)
Ury et al. further discloses wherein the naming system identifies a scheme, a host network, a path. (See paragraph [0055].)
Lu further discloses a query in a naming system of URI. (See paragraphs [0049]-[0050].)
None of Haimes et al., Solow, Ury et al., and Lu explicitly discloses a fragment.
that a URI may include a query and a fragment. (See page 4, under section 3.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haimes et al., Solow, Ury et al., and Lu, to incorporate with the teachings of Thaler et al., and to integrate a universal resource indicator (URI) as a standard mechanism to identify resources by a scheme, a host network, a path, a query, and a fragment, so that uniquely named URIs can be used to specify resources on a system.

17.	Claims 4-6, 12-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haimes et al. (US 20190347658 A1) in view of Solow (US 20190058910 A1), and further in view of Ury et al. (US 20150248525 A1), Lu (US 20200034395 A1), and VELISSARIOS et al. (US 20180219671 A1).
Claims 4, 12, and 19:
Haimes et al. in view of Solow, Ury et al., and Lu discloses the limitation shown above.
Haimes et al. discloses a transaction proposal comprising a key of the record of the state maintained in the blockchain ledger. (See paragraphs [0075]-[0078]. The blockchain ledger comprises a world state and blockchain.)
Solow discloses a Bitcoin URI for a  transaction. (See paragraphs [0031]-[0032].)
the naming system identifying one or more resources. (See paragraphs [0054]-[0055].)
None of Haimes et al., Solow, Ury et al., and Lu explicitly discloses a world state.
However, VELISSARIOS et al. discloses a world state associated with the bockchain. (See paragraph [0018] and paragraph [0022].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haimes et al., Solow, Ury et al., and Lu, to incorporate with the teachings of VELISSARIOS et al., and to integrate a universal resource indicator (URI) as a standard naming mechanism to name elements/items related to the blockchain resources, such as a world state, so that uniquely named URIs can be used to specify resources on a system.
Claims 4, 11, and 18 recite “the world state providing a mechanism to name blockchain transaction states.” This recites the intended use of the world state. The recitation of the intended use of the claimed invention does not serve to differentiate the claim from the prior art. MPEP § 2103 I C states that language that suggests or makes optional but does not require steps to be performed or does not limit a claim to a particular structure does not limit the scope of a claim or claim limitation. An example of such language includes statements of intended use or field of use (MPEP § 2103 I C).


Claim 5:
Haimes et al. in view of Solow, Ury et al., Lu, and VELISSARIOS et al. discloses the limitation shown above.
Haimes et al. discloses a transaction proposal comprising a key of the record of the state maintained in the blockchain ledger. (See paragraphs [0075]-[0078]. The blockchain ledger comprises a world state and blockchain.)
Solow discloses a Bitcoin URI scheme for a transaction. (See paragraphs [0031]-[0032].)
Ury et al. discloses the naming system in form of URI naming resources in a system. (See paragraphs [0054]-[0055].)
VELISSARIOS et al. discloses a world state associated with the blockchain. (See paragraph [0018] and paragraph [0022].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haimes et al., Solow, Ury et al., and Lu, to incorporate with the teachings of VELISSARIOS et al., and to integrate a universal resource indicator (URI) as a standard naming mechanism to name elements/items related to the blockchain resources, such as a world state, so that uniquely named URIs can be used to specify resources on a system.
Claim 5 recites “wherein the world state is a named resource within the URI scheme.” This describes characteristics of the world state. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When 

Claim 6:
Haimes et al. in view of Solow, Ury et al., Lu, and VELISSARIOS et al. discloses the limitation shown above. 
Haimes et al. discloses a transaction proposal comprising a key of the record of the state maintained in the blockchain ledger. (See paragraphs [0075]-[0078]. The blockchain ledger comprises world state and blockchain.)
Solow discloses a Bitcoin URI scheme. (See paragraphs [0031]-[0032].)
Ury et al. discloses URI for a resource comprising scheme, a network name, a resource, a resource category (i.e., customerInfo), a resource category name (i.e., customers), and a resource name (i.e., a customer identifier). (See paragraphs [0054]-[0055].)
a world state associated with the blockchain. (See paragraph [0018] and paragraph [0022].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haimes et al., Solow, Ury et al., and Lu, to incorporate with the teachings of VELISSARIOS et al., and to integrate a universal resource indicator (URI) as a standard naming mechanism to name elements/items related to the blockchain resources, such as a world state, so that uniquely named URIs can be used to specify resources on a system.
Claim 6 recites “wherein a URI for the world state comprises a blockchain scheme, a network name, a world state, a work state name, and a state name.” This describes characteristics of the URI for the world state. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability. The critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 

Claim 13:
Haimes et al. in view of Solow, Ury et al., and Lu discloses the limitation shown above.
Haimes et al. discloses a transaction proposal comprising a key of the record of the state maintained in the blockchain ledger. (See paragraphs [0075]-[0078]. The blockchain ledger comprises a world state and blockchain.)
Solow discloses a Bitcoin URI scheme. (See paragraphs [0031]-[0032].)
Ury et al. discloses named resources within URIs. (See paragraphs [0054]-[0055].)
None of Haimes et al., Solow, Ury et al., and Lu explicitly discloses a world state.
However, VELISSARIOS et al. discloses a world state associated with the blockchain. (See paragraph [0018] and paragraph [0022].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haimes et al., Solow, Ury et al., and Lu, to incorporate with the teachings of VELISSARIOS et al., and to integrate a universal resource indicator (URI) as a standard naming mechanism to name elements/items related to the blockchain resources, such as a world state, so that uniquely named URIs can be used to specify resources on a system.


Claim 14:
Haimes et al. in view of Solow, Ury et al., and Lu discloses the limitation shown above.
Haimes et al. discloses a transaction proposal comprising a key of the record of the state maintained in the blockchain ledger. (See paragraphs [0075]-[0078]. The blockchain ledger comprises world state and blockchain.)
Solow discloses a Bitcoin URI scheme. (See paragraphs [0031]-[0032].)
URI for a resource comprising scheme, a network name, a resource, a resource category (i.e., customerInfo), a resource category name (i.e., customers), and a resource name (i.e., a customer identifier). (See paragraphs [0054]-[0055].)
None of Haimes et al., Solow, Ury et al., and Lu explicitly discloses a world state.
However, VELISSARIOS et al. discloses a world state associated with the blockchian. (See paragraph [0018] and paragraph [0022].)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Haimes et al., Solow, Ury et al., and Lu, to incorporate with the teachings of VELISSARIOS et al., and to integrate a universal resource indicator (URI) as a standard naming mechanism to name elements/items related to the blockchain resources, such as a world state, so that uniquely named URIs can be used to specify resources on a system.
Claim 14 recites “wherein the URI for the world state comprises a blockchain scheme, a network name, a world state, a work state name, and a state name.” This describes characteristics of the URI for the world state. However, the recited characteristics are not processed or used to carry out any steps or functions that rely on these particular characteristics recited in the claims. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally .

Conclusion
18.	The prior art, made of record and not relied upon, is considered pertinent to the applicant’s disclosure.
Hunn (US 20180315141 A1) discloses a system to acquire contract-related data and perform a form of analysis across the contract-related data so that some action can be taken.
Hass et al. (US 20170359440 A1) discloses a resource management system that includes a plurality of hierarchal computer resources and a server computing system. The server computer receives a request in form of URI for the resources in the system and processes the request.

19.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within 

19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUNLING DING, whose telephone number is (571)270-3605. The examiner can normally be reached on 9:30 - 7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel, can be reached at 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 




/C.D./Examiner, Art Unit 3685        

/NEHA PATEL/Supervisory Patent Examiner, Art Unit 3685